Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 6 are allowed in view of remarks and amendment filed on 10/30/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Kataoka (JP 2003027203).
Kataoka teaches a method for heating an aluminum coated steel sheet for hot press forming comprising a first heating step of heating the aluminum coated steel sheet to a temperature 100°C below the melting point of the coating (first target temperature) at a first heating rate, a second heating step of heating the steel sheet to a temperature just below the melting point of the coating (second target temperature) at a second heating rate, and a third heating step of heating the steel sheet to 800°C to 1000°C (third target temperature) at a third heating rate. Paragraphs [0007] and [0009] and [Figure 1] (also included below with translation edits). The second heating rate is less than the first heating rate and the third heating rate is higher than the second heating rate.
However, Kataoka does not disclose “the second target temperature is 730°C to 770°C, which is a temperature at which the steel sheet loses properties of a ferromagnetic material, a wider coil is used in the second heating step than a coil used in the first heating step, and an interval between the coils in the second heating step is wider than an interval between the coils in the first heating step, the coil used in the second heating step has a  the interval between the coils in the second heating step is 50 mm to 70 mm” as required by instant amended claim 1.
In fact, Kataoka teaches away from instant amended claim 1 limitation “the second target temperature is 730°C to 770°C, which is a temperature at which the steel sheet loses properties of a ferromagnetic material” as follows:
Kataoka teaches the coating heated below the melting point of the coating so that the coating does not melt in the second heating step. In stark contrast, the coating is melted in the second heating step of instant invention because instant claim 1 requires “the second target temperature is 730°C to 770°C, which is a temperature at which the steel sheet loses properties of a ferromagnetic material” which means the steel sheet is continuously heated to 730°C to 770°C which is above the melting temperature of coating layer Al at 660 C.   
No prior art can be found to disclose instant claimed method comprising a first, second and third heating step with first and second heating rate in which the second target temperature is 730°C to 770°C, which is a temperature at which the steel sheet loses properties of a ferromagnetic material as required by instant claim 1.
Hence, claims 1 and 6 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733